Order entered April 6, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00135-CV

  IN THE INTEREST OF K.T.W., S.K.W., K.J.W., K.M.W., AND C.R.W.,
                     MINOR CHILDREN

                On Appeal from the 429th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 429-52418-2017

                                     ORDER

      Although appellant has requested the reporter’s record and is entitled to

proceed without payment of costs under Texas Rule of Civil Procedure 145(a), the

reporter’s record has not been filed. Accordingly, we ORDER Cindy Bardwell, as

the Official Court Reporter for the 429th Judicial District Court, to file the

reporter’s record no later than May 6, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Bardwell; LaTresta Ginyard, as the former court reporter for the 429th Judicial

District Court; and, the parties.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE